Case: 17-10394      Document: 00514359016         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10394                                FILED
                                  Summary Calendar                       February 22, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWARD LONGORIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-251-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Edward Longoria pleaded guilty to possession of a firearm by a convicted
felon in violation of 18 U.S.C. § 922(g), and the district court sentenced him to
30 months of imprisonment. Longoria challenges the four-level enhancement
under U.S.S.G. § 2K2.1(b)(6)(B) for using a firearm in connection with another
felony offense, specifically aggravated assault. He contends that the district
court misunderstood the Texas aggravated assault statute when it considered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10394    Document: 00514359016     Page: 2   Date Filed: 02/22/2018


                                 No. 17-10394

whether the victims actually feared injury rather than his intent to
communicate a threat of injury. Emphasizing the lack of evidence suggesting
that he pointed the gun at or in the direction of the victims and citing the
absence of a motive, Longoria asserts that he did not intend to cause bodily
injury by firing the gun.
      We review a district court’s interpretation of the Sentencing Guidelines
de novo and its factual findings for clear error. United States v. Stanford, 823
F.3d 814, 843 (5th Cir.), cert. denied, 137 S. Ct. 453 (2016). A finding is not
clearly erroneous if it is plausible in light of the record as a whole. United
States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010).
      There is no requirement that a perpetrator point a weapon directly at a
victim in order to be guilty of Texas aggravated assault. TEX. PENAL CODE
§§ 22.01, 22.02; De Leon v. State, 865 S.W.2d 139, 142 (Tex. App. 1993).
Longoria’s argument that the focus should have been on his intent solely rather
than the victims’ fear is unavailing. See De Leon, 865 S.W.2d at 142. The
evidence supports the conclusion that Longoria’s conduct in pointing the gun
in the direction of the victims and firing it exhibited an intent to threaten
bodily injury. See id. Because the record plausibly supported a finding that
Longoria used a firearm in connection with the felony offense of aggravated
assault, there was no clear error stemming from the district court’s application
of the § 2K2.1(b)(6)(B) enhancement. See Coleman, 609 F.3d at 708.
      AFFIRMED.




                                       2